Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 7th, 2022 has been entered. Claims 1 and 3-13 remain pending in the application.
Claim Objections
Claim 5 is objected to because of the following informalities:  
	Claim 5 as amended recites “wherein the the processor.”  The Examiner suggests that one of the words “the” be removed.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 and 3-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites a method of organizing human activity because the claim recites a method that includes receiving an application, setting a merging schedule and route, transmitting notifications to the vehicle and the user about the merging schedule, estimating positions and arrival times of the vehicle and the user, setting a merging route, transmitting notifications to the vehicle and the user about the merging route, and setting the user route on a side of a lane of a road.  This is a method of managing a commercial interaction between people (the vehicle operator and the user).  The mere nominal recitation of a vehicle terminal, a user terminal, a server, and a processor does not take the claim out of the method of organizing human activity grouping. Thus, the claim recites an abstract idea. 

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving an application, setting a merging schedule and route, transmitting notifications to the vehicle and the user about the merging schedule, estimating positions and arrival times of the vehicle and the user, setting a merging route, transmitting notifications to the vehicle and the user about the merging route, and setting the user route on a side of a lane of a road in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 3-13 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claims 5 and 6 further narrow the abstract idea of claim 1 by e.g., further defining setting the user route and the merging point.  Claim 3 further narrows the abstract idea of claim 1 by e.g., further defining estimating arrival times.  Claims 4 and 13 further narrow the abstract idea of claim 1 by e.g., further defining detecting and notifying the vehicle and the user that they have approached each other within a prescribed distance.  Claim 7 further narrows the abstract idea of claim 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler (U.S. Patent Application Publication No. 2018/0067620).
	Regarding Claim 1, Adler teaches a vehicle and user merging assist system for assisting in merging of a vehicle and a user, comprising:  a vehicle terminal configured to be mounted on the vehicle (see [0041] “the vehicle computing devices 150A-150Z may include GPS tracking devices for tracking locations of their respective transportation vehicles”);
a user terminal configured to be carried by the user and comprising a user interface and programmed to display an input screen and to receive an input operation by the user (see [0037] “the client computing devices 120A-120Z may include computing devices such as personal computers (PCs), laptops, mobile phones, smart phones, smart watches, tablet computers, netbook computers, etc. The client computing devices 120A-120Z may also be referred to as “user devices.” An individual user may be associated with (e.g., own and/or use) one or more of the client computing devices 120A-120Z, and the client computing devices 120A-120Z may each be owned and utilized by different users at different locations,” [0023] “The server computing device receives, from the client computing device, a first user selection of a predetermined route … The server computing device transmits, to the client computing device, data to cause a graphical user interface (GUI) representation of a map including at least a portion of the predetermined route to be rendered for display via a device interface of the client computing device. The server computing device receives, from the client computing device, a second user selection of a pickup location on the map corresponding to a first segment of the plurality of segments, a third user selection of a drop off location on the map corresponding to a second segment of the plurality of segments, and a transportation vehicle request corresponding to the pickup location and the drop off location”); and
	a server in communication with the vehicle terminal and the user terminal (see [0031] “FIG. 1 illustrates an example system architecture 100, in accordance with an implementation of the disclosure. The system architecture 100 includes a transportation server 110, client computing devices 
120A-120Z, a data store 130, vehicle computing devices 150A-150Z,” [0032] “the transportation server 
110 may include a predetermined route component 200 (which may be executed by a processing device of the transportation server 110) that is capable of receiving orders from client computing devices 120A-120Z, transmitting order requests to the vehicle computing devices 150A-150Z, dispatching transportation vehicles (e.g., taxis), and performing location tracking of the transportation vehicles”):
wherein the server comprises a processor coupled to at least one memory device, the processor programmed to receive, from the user terminal, an application of the user (see [0134] “Some or all of the components of the computer system 500 may be utilized by or illustrative of any of the transportation server 110, the client computing devices 120A-120Z, the data store 130, the vehicle computing devices 150A-150Z, and the map data server 160,” [0135] “The exemplary computer system
500 includes a processing device (processor) 502, a main memory 504 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc.), a static memory 506 (e.g., flash memory, static random access memory (SRAM), etc.), and a data storage device 518, which communicate with each other via a bus 508,” [0136] “a processor implementing other instruction sets or processors implementing a combination of instruction sets … The processor 502 is configured to execute instructions 526 for performing the operations and steps discussed herein,” [0023] “The server computing device receives, from the client computing device, a first user selection of a predetermined route”);
	set a merging schedule based on a departure point of each of the vehicle and the user (see [0123] “The map region 410 may display a pickup location information region 476 which may include one or more of the estimated arrival time (e.g., it will take 1 minute for the user to walk from the user location to the pickup location; it will take 1 minute for the driver to arrive at the pickup location, etc.), the walking distance (e.g., 0.01 from the user location to the pickup location, 0.01 from the transportation vehicle location to the pickup location, etc.)”) 
	in response to receiving the application of the user transmitted from the user terminal (see [0018] “A user may request transportation services from a pickup location to a drop off location. A transportation vehicle may accept the request and transport the user from the pickup location to the drop off location over a route (e.g., one or more roads) between the pickup location and the drop off location”),
the merging schedule including a merging point and a merging time of the vehicle and the user (see [0048] “the tracking module 204 may receive updated location data periodically from each of the plurality of vehicle computing devices 150A-150Z, which may be used to determine current location, driving direction, and estimated time of arrival at a designated pick-up location”),
	a vehicle route of the vehicle to the merging point, and a user route of the user to the merging point (see FIG. 4F illustrating a vehicle route of the vehicle to the pickup location, [0122] “The map region 410 may also display a walking route 474 from the user location indicator 414 to the pickup 
location indicator 412”);
	transmit notifications to the vehicle terminal and the user terminal that include information about the merging schedule that can be used by the user and by a driver of the vehicle (see [0025] 
“transmitting, to the client computing device, data to cause the GUI representation of the map to further include a first object and a second object to be rendered for display via the device interface of the client computing device. The first object corresponds to the device location and the second object corresponds to the first segment, the second object including the pickup location,” [0051] “the messaging module 208 may be utilized by the predetermined route component 200 to transmit order-related updates to one or more of the client computing devices 120A-120Z. The messages may include any type of electronic communication messages, such as short message service (SMS) messages, e-mails, text messages, etc. to a client computing device of the user that placed an order request,” [0118] “the predetermined route component 200 (e.g., using the messaging module 208) transmits a message to the vehicle computing device of the assigned transportation vehicle indicating to the driver that he/she is to pick up the user at a designated pick-up location corresponding to the pickup location indicator 412. In some implementations, pick-up location data is automatically imported into a GPS device located on-board the transportation vehicle””);
	estimate a position of the vehicle and a position of the user (see [0041] “the vehicle computing devices 150A-150Z may include GPS tracking devices for tracking locations of their respective transportation vehicles,” [0078] “The map region 410 depicts one or more of a pickup location indicator 
412 or a user location indicator 414 which correspond to a location of the user (e.g., of the client computing device 120A)”); 
	estimate a scheduled arrival time at the merging point of each of the vehicle and the user based on an estimation result (see [0048] “the tracking module 204 may receive updated location data periodically from each of the plurality of vehicle computing devices 150A-150Z, which may be used to determine current location, driving direction, and estimated time of arrival at a designated pick-up location,” [0123] “The map region 410 may display a pickup location information region 476 which may include one or more of the estimated arrival time (e.g., it will take 1 minute for the user to walk from the user location to the pickup location; it will take 1 minute for the driver to arrive at the pickup location, etc.), the walking distance (e.g., 0.01 from the user location to the pickup location, 0.01 from the transportation vehicle location to the pickup location, etc.)”)
	set a merging route where the vehicle and the user should merge with each other along the vehicle route or the user route of one of the vehicle and the user (see FIG. 4F illustrating a merging route where the vehicle and the user should merge with each other along the vehicle route or the user route of one of the vehicle and the user (i.e., the pickup location)),
	the scheduled arrival time of the one of the vehicle and the35468-307 user being later than the scheduled arrival time of the other of the vehicle and the user (see [0039] “updates about whether a driver will late or has arrived and is waiting,” [0128] “if the user does not contact the driver within a first threshold amount of time of the driver arriving at the pickup location, the user will be charged or penalized (e.g., receive a lower rating, be excluded from the transportation system, etc.). In another embodiment, if the user does not arrive at the pickup location within a second threshold amount of time 
	the merging route being set from the merging point along either the vehicle route or the user route such that the merging route has a certain length (see FIG. 4F illustrating a merging route being set from the merging point along either the vehicle route or the user route such that the merging route has a certain length (i.e., the length from the pickup location indicator 412 to the first end 424));
	transmit notifications to the vehicle terminal and the user terminal that include information of traveling to and following the merging route that can be used by the user and by the driver of the vehicle (see [0122] “The map region 410 may display one or more of the predetermined route 422, the pickup location indicator 412, the user location indicator 414, etc. The map region 410 may also display a walking route 474 from the user location indicator 414 to the pickup location indicator 412. The walking route 474 may display one or more of the shortest walking distance, the shortest walk time, or the safest walking route from the user location indicator 414 to the pickup location indicator 412. In one embodiment, the map region displays a vehicle location indicator 462 corresponding to the assigned transportation vehicle. In some implementations, the map is updated in real-time to illustrate one or more of the transportation vehicle or client computing device approaching the pickup location”); and
	set the user route on a side of a lane of a road at least in a vicinity of the merging point, the lane corresponding to a traveling direction of the vehicle (see [0090] “the server computing device may determine which side of the street to pick up the user. In another embodiment, the server computing device indicates to the user what side of the street at which the user will be picked up. In another embodiment, the user inputs on which side of the street the user will be picked up,” [0091] “The server computing device may identify the first segment in view of current construction zones, safe walking conditions (e.g., a walking route with a sidewalk),” [0122] “The walking route 474 may display one or 
	Regarding Claim 8, Adler teaches the limitations of claim 1 as discussed above.  Adler further teaches wherein the user terminal further comprises a processor coupled to at least one memory device, the processor programmed to identify the vehicle based on the estimation result (see [0127] “The map region 410 may also display a vehicle location indicator 462D at the pickup location. In one embodiment, the map region 410 may display the vehicle location indicator 462 at the current vehicle location for all or part of the time from transmitting the transportation vehicle request in GUI window 460 of FIG. 4F, while waiting for the vehicle in GUI window 470 of FIG. 4G, and after the vehicle has arrived at the pickup location in GUI window 480 of FIG. 4H,” [0134] “Some or all of the components of the computer system 500 may be utilized by or illustrative of … the client computing devices 120A-120Z,” [0135] “The exemplary computer system 500 includes a processing device (processor) 502, a main memory 504 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc.), a static memory 506 (e.g., flash memory, static random access memory (SRAM), etc.), and a data storage device 518, which communicate with each other via a bus 508,” [0136] “a processor implementing other instruction sets or processors implementing a combination of instruction sets … The processor 502 is configured to execute instructions 526 for performing the operations and steps discussed herein”).
	Regarding Claim 10, Adler teaches the limitations of claim 1 as discussed above.  Adler further teaches wherein during estimating the position of the vehicle and the position of the user, the processor is further programmed to:  acquire positional information of the user from the user terminal, wherein the positional information of the user terminal is detected by a GPS unit of the user terminal; and acquire positional information of the vehicle from the vehicle terminal, wherein the
positional information of the vehicle is detected by a GPS unit of the vehicle terminal (see [0041] “the vehicle computing devices 150A-150Z may include GPS tracking devices for tracking locations of their respective transportation vehicles. Location data generated by the GPS tracking devices may be transmitted to the transportation server 110 and utilized, for example, to compute estimate times of arrival,” [0043] “the client computing devices 120A-120Z may include global positioning system (GPS) tracking devices, which can determine locations of the client computing devices 120A-120Z. In some implementations, one or more of the client computing devices 120A-120Z may be portable, and location information may be transmitted directly to the transportation server 110 from the one or more client computing devices 120A-120Z”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Lee (U.S. Patent Application Publication No. 2013/0030875).
	Adler teaches the limitations of claim 1 as discussed above.  Adler further teaches wherein the processor is further programmed to start estimating the scheduled arrival time after receiving a vehicle departure signal indicating that the vehicle will depart from the departure point of the vehicle (see [0071] “the order request is transmitted by the client computing device. In some implementations, a response is received from the transportation server indicating acceptance of the order request. The client computing device may then present for display a graphical representation of a relationship 
	Adler does not explicitly teach, however Lee teaches a user departure signal indicating that the user will depart from the departure point of the user (see [0169] “To further increase efficiency of the store/site, orders may be scheduled and prepared based on estimated arrival time of the customer. For example, after the system accepts the order through the cell phone 76 from the customer, the system estimates the arrival time by receiving customer location information from the in-car or cell phone 76 navigation system and informs order processing system 78 (which may be cloud-based or at the location of the pickup site) which in turn combines the arrival time information with the estimated 
order preparation time to determine when to schedule the preparation of the customer's order. By preparing just-in-time orders, the customer receives the food (or other item) freshly prepared, thereby improving the customer's satisfaction”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of estimating the scheduled arrival time of the customer after receiving the order from the customer (a user departure signal indicating that the user will depart from the departure point) as taught in Lee with the merging assist method of Adler with the motivation to enable the provider to know when the customer will arrive at the pickup location (merging point) (Lee [0169]).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Sumida (U.S. Patent Application Publication No. 2002/0013901).
	Regarding Claim 4, Adler teaches the limitations of claim 1 as discussed above.  Adler does not explicitly teach, however Sumida teaches wherein when the processor detects that the vehicle and the user have approached each other within a prescribed distance based on the estimation result, the processor is further programmed to transmit notifications to the vehicle terminal and the user terminal that include information that the vehicle and the user have approached each other (see [0006] “detection of arrival of the other party by wireless transmission and reception of identification codes. That is, both sides of parties who are going to meet each other have each search apparatus, and the same identification code is configured to be previously input to the above apparatuses of the both sides. When the both sides are approaching each other within a predetermined distance, search apparatuses transmit identification codes by wireless; a search apparatus which receives the above identification code identify whether the above code is in accordance with that previously input and is configured to notify by using notification voice that the other party is coming, when the above code is in accordance with that previously input”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of detecting and notifying parties that they have approached each other within a predetermined distance as taught in Sumida with the merging assist method of Adler with the motivation to enable the parties to prepare for the arrival of the other party (Sumida [0004] - [0006]).
	Regarding Claim 13, Adler teaches the limitations of claim 10 as discussed above.  Adler does not explicitly teach, however Sumida teaches wherein when the processor detects, based on the positional information of the user and the positional information of the vehicle, that the vehicle and the user have approached each other within a prescribed distance, the processor is further programmed to transmit notifications to the vehicle terminal and the user terminal that include information that the vehicle and the user have approached each other (see [0006] “detection of arrival of the other party by wireless transmission and reception of identification codes. That is, both sides of parties who are going to meet each other have each search apparatus, and the same identification code is configured to be previously input to the above apparatuses of the both sides. When the both sides are approaching each other within a predetermined distance, search apparatuses transmit identification .
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Wakim (U.S. Patent Application Publication No. 2017/0330144).
	Regarding Claim 5, Adler teaches the limitations of claim 1 as discussed above.  Adler does not explicitly teach, however Wakim teaches wherein the the processor is further programmed to set the merging point on a road where the vehicle can stop and a sidewalk is provided (see [0026] “the accessible side of the mobile pickup unit to be facing a sidewalk or other area where a user may safely stand, has room, etc.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the merging point on a road where the vehicle can stop and a sidewalk is provided as taught in Wakim with the merging assist system of Adler with the motivation to enable the user to safely stand and have room (Wakim [0026]).
	Regarding Claim 6, Adler teaches the limitations of claim 1 as discussed above.  Adler does not explicitly teach, however Wakim teaches wherein the processor is further programmed to set the merging route on a road where the vehicle can stop and a sidewalk is provided (see [0026] “the accessible side of the mobile pickup unit to be facing a sidewalk or other area where a user may safely stand, has room, etc.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the merging point on a road where the vehicle can stop and a sidewalk is provided as taught in Wakim with the merging assist system of Adler with the motivation to enable the user to safely stand and have room (Wakim [0026]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Wang (U.S. Patent Application Publication No. 2016/0299340).
	Adler teaches the limitations of claim 1 as discussed above.  Adler does not explicitly teach, however Wakim teaches further comprising a display device configured to be mounted on the vehicle and to display the position of the user on a windshield based on the estimation result (see FIG. 3, [0012] “the real-time optical projective displaying system 1 assists any electronic mobile device with the electrical image, such as navigation information, in projecting the electrical images onto the windshield of the vehicle, so as to a driver may directly read the electrical image of the electronic mobile device without bowing his/her head to look at the electronic mobile device. That is, the optical display 12 is the display of the electronic mobile device, the see-through plate 14 is the windshield of the vehicle, an observer 18 is the driver,” [0016] “the optical display 12 may be the display of the electronic mobile device that both stores electrical pictures or electrical images and displays the electrical pictures or images, such as the display of a mobile phone with navigation function. The see-through plate 14 may be the windshield of the vehicle, the observer 18 is a driver, and the vehicle moves forwards the direction 15. Moreover, for the real-time optical projective displaying system 1, real-time optical projective displaying system 1′, and real-time optical projective displaying system 1″ in the vehicle, the electrical images of the electronic mobile device are projected onto the windshield, such as the projection image 140 or the projection image 140′ of the see-through plate 14, or the double-projection image 140″, so as to the observer 18 may directly read the electrical images 120 of the optical display 12 without bowing his/her head to look at the electrical image 120 shown on the optical display 12 of the electronic mobile device”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display device configured to be mounted on the vehicle and to display content on a windshield as taught in Wang with the merging assist system of Adler with the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Wellborn (U.S. Patent Application Publication No. 2017/0213308).
	Adler teaches the limitations of claim 1 as discussed above.  Adler further teaches a vehicle ride-sharing assist system comprising the vehicle and user merging assist system according to claim 1 and configured to provide plural users with ride-sharing of a ride-sharing vehicle (see [0002] “allow users to request a pick-up by a driver of a transportation vehicle and a drop off location”),
	wherein the processer is further programmed to:  receive, from each user terminal, a ride-sharing application of the user (see [0134] “Some or all of the components of the computer system 500
 may be utilized by or illustrative of any of the transportation server 110, the client computing devices 120A-120Z, the data store 130, the vehicle computing devices 150A-150Z, and the map data server 160,” [0135] “The exemplary computer system 500 includes a processing device (processor) 502, a main memory 504 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc.), a static memory 506 (e.g., flash memory, static random access memory (SRAM), etc.), and a data storage device 518, which communicate with each other via a bus 508,” [0136] “a processor implementing other instruction sets or processors implementing a combination of instruction sets … The processor 502 is configured to execute instructions 526 for performing the operations and steps discussed herein,” [0023] “The server computing device receives, from the client computing device, a first user selection of a predetermined route”),
	set an operation schedule based on a departure point and a departure time of each of the ride-sharing vehicle and the users (see [0035] “the transportation server 110 may receive map data from the map data server 160, which may be used by the predetermined route component 200 to 
	in response to receiving the ride-sharing application of each user transmitted from each user terminal (see [0002] “Transportation services, such as ridesharing and taxi services, often provide their services via client computing device application interfaces. The interfaces may allow users to request a pick-up by a driver of a transportation vehicle and a drop off location”),
	the operation schedule including the merging schedule and a ride-sharing schedule that includes a ride-sharing route from the merging point to a destination (see [0129] “an additional GUI window may display one or more of “on board” in the header region 402 while the user is riding in the transportation vehicle in response to the transportation vehicle request, display the vehicle location indicator 462D corresponding to the current location of the vehicle, display the pickup location indicator 412 at the current location of the client computing device, display the user location indicator 
414 at the current location of the client computing device, the predetermined route 422, the drop off location indicator 442, an estimated time of arrival (e.g., at the drop off location given current traffic), the address of the current location, the address of the drop off location, a button to invite friends (e.g., invite friends to the transportation service)”),
	Adler does not explicitly teach, however Wellborn teaches and in a case where it is determined that the user has boarded the ride-sharing vehicle at a place different from the merging point based on the estimation result, change the ride-sharing route (see [0039] “dynamically changing pickup 
locations that correspond to passengers ‘on the move’ while waiting for a pickup … For dynamically 

forecasts a final pickup location for the passenger, based on vehicle status data, the current location of the passenger, and movement of the passenger (if any). If the passenger is moving while the dispatched vehicle is in transit, then an accurate forecast will ensure that the vehicle ‘intercepts’ the passenger at an appropriate time. Thus, the dispatch route followed by the vehicle might be altered in transit to accommodate movement of the passenger and to adjust the forecasted final pickup location,” Abstract “The system calculates a respective passenger transportation route for each actively operating autonomous vehicle, wherein each passenger transportation route is based at least in part on the pickup locations and destination locations associated with the ride requests”) and
	transmit a notification to the vehicle terminal that includes information of the changed ride-sharing route (see [0040] “An existing route can be updated or otherwise supplemented if needed for vehicles that are already dispatched and travelling within the operating environment 100. The process 300 continues by controlling the operation of the active vehicles in accordance with their respective routes (task 312). In this way, the autonomous vehicles are controlled and operated in a manner that satisfies at least some of the ride requests in an efficient, effective, and passenger-convenient way,” [0046] “the dispatch route followed by the vehicle might be altered in transit to accommodate movement of the passenger and to adjust the forecasted final pickup location”).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Ruys (U.S. Patent Application Publication No. 2014/0051465).
	Adler teaches the limitations of claim 1 as discussed above.  Adler does not explicitly teach, however Ruys teaches wherein, in response to a departure of the vehicle, the processor is further programmed to receive, from the vehicle terminal, a notification of the departure of the vehicle (see [0016] receiving an indication from the remote device that a vehicle that accepted the vehicle request has departed from the location associated with the device”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the merging assist method of Adler the process of, in response to a departure of the vehicle, receiving a notification of the departure of the vehicle as taught by Ruys since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a merging assist method where a notification of the departure of the vehicle is received in response to the departure of the vehicle.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Adler in view of Sculley (U.S. Patent No. 9,921,726).
	Adler teaches the limitations of claim 1 as discussed above.  Adler does not explicitly teach, however Sculley teaches wherein, in response to a departure of the user, the processor is further programmed to receive, from the user terminal, a notification of the departure of the user (see Col. 118, lines 30 – 52 “Automatic messaging services may include a system that suggests automatic messages to be sent by a user to other persons. For instance, one automatic message may be suggested for delivery to a user's home where the message indicates ‘Leaving work now, should be home in 15 minutes.’ Another automatic message may indicate ‘Running late, will be at the meeting in about 10 minutes,’ for delivery to one or a subset of employees that are located at or scheduled to attend a meeting with a user associated with the messaging service. Many other automatic messages are contemplated and could be generated by a system processor 54 based on user preferences. Another messaging preference may relate to whether or not messages are automatically sent or require some user affirmation step. For example, one preference may be that each automatically generated message be presented to a user via an interface screen 2120 (see again FIG. 62) along with a “Send” icon which is selectable to transmit the message to one or more recipients. Another preference may be that a message suggested via screen 2120 be accompanied by a “Cancel” icon and a send countdown clock (e.g., 10 seconds) and, where a user does not cancel the message within the countdown period, the message may be sent automatically”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the merging assist method of Adler the process of, in response to a departure of the user, receiving a notification of the departure of the user as taught by Sculley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a merging assist method where a notification of the departure of the user is received in response to the departure of the user.

Response to Arguments
Applicant’s arguments filed March 7th, 2022 regarding the claim objection has been fully considered and are persuasive.  However, a new claim objection necessitated by amendment has been issued above.  
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn.
Regarding Step 2A, Prong 1 of the 35 U.S.C. 101 rejection, Applicant argues:
nor are the claims in this application drawn to … managing relationships or interactions between people (such as in the form of social media or teaching). Instead, the present claims are directed to a vehicle and user merging assist system that determines and tracks a merging schedule that is transmitted and followed by a user and a driver of a vehicle such that the user can merge with (e.g., arrive at) the vehicle along a merging route

(p. 9, para. 1 (emphasis added)).  Examiner disagrees.  The claims recite a method of managing relationships or interactions between people because, as noted by Applicant, the claims recite a method of managing relationships or interactions between the user and the driver of the vehicle.  
	Determining a merging schedule between a user and the driver, tracking the merging schedule between a user and the driver, transmitting the merging schedule between a user and the driver, and following the merging schedule between a user and the driver such that the user can merge with the driver clearly manages relationships or interactions between people (i.e., the user and the driver).
Regarding Step 2A, Prong 2 of the 35 U.S.C. 101 rejection, Applicant argues that “the present invention provides a vehicle and user merging assist system that can improve transportation (e.g., ride-sharing) efficiency and convenience and decrease waiting times” (p. 11, para. 3) and that “an improvement to transportation technology is an improvement in a technical field” (p. 10, para. 4).  
commercial process implemented via the generically recited devices and not an improvement to any of those devices or any technology associated with those devices.
Applicant asserts that “the claims recite a number of additional elements, which are used in performing the steps recited in the claims, and these recitations extend well beyond the scope of any alleged abstract idea” (p. 12, para. 2).  In support of this conclusion, Applicant goes on to list numerous elements from claims 1, 7, and 10:
For example, the claims as amended, describe "A vehicle and user merging assist system ... , comprising: a vehicle terminal ... ; a user terminal ... comprising a user interface and programmed to display an input screen and to receive an input operation by the user; and a server in communication with the vehicle terminal and the user terminal, ... the server comprises a processor coupled to at least one memory device, the processor programmed to: receive, from the user terminal, an application of the user; set a merging schedule based on a departure point of each of the vehicle and the user in response to receiving the application of the user transmitted from the user terminal, the merging schedule including a merging point and a merging time of the vehicle and the user, a vehicle route of the vehicle to the merging point, and a user route of the user to the merging point; transmit notifications to the vehicle terminal and the user terminal that include information about the merging schedule that can be used by the user and by a driver of the vehicle; estimate a position of the vehicle and a position of the user; estimate a scheduled arrival time at the merging point of each of the vehicle and the user based on an estimation result; set a merging route where the vehicle and the user should merge with each other along the vehicle route or the user route of one of the vehicle and the user ... ; transmit notifications to the vehicle terminal and the user terminal that include information of traveling to and following the merging route that can be used by the user and by the driver of the vehicle; and set the user route ... " in Claim 1.  Additionally, for example, dependent Claim 7 recites, "[t]he vehicle and user merging assist system according to claim 1, further comprising a display device configured to be mounted on the vehicle and to display the position of the user on a windshield based on the estimation result."  Further, for example, new Claim 10 recites in part that, "during estimating the position of the vehicle and the position of the user, the processor is further programmed to: acquire positional information of the user from the user terminal, wherein the positional information of the user terminal is detected by a GPS unit of the user terminal; and acquire positional information of the vehicle from the vehicle terminal, wherein the positional information of the vehicle is detected by
a GPS unit of the vehicle terminal." 

(p. 12, para. 2 – p. 13, para. 1).  Applicant follows this with the conclusory statement “[n]ew Claims 11-13 and the remaining dependent claims also include further recitations that extend well beyond the 
Applicant asserts that “[t]he claims are, in addition, clearly more than a drafting effort designed to monopolize any alleged abstract idea … [and] extend well beyond the scope of-and apply meaningful and compelling limits on-any generalized method of organizing human activity (p. 13, para. 2-3).  It is unclear from Applicant’s statement what are the asserted limitations that “apply meaningful and compelling limits on-any generalized method of organizing human activity.”
Applicant asserts that “as a result of the detailed claim recitations, Applicant respectfully submits that these additional recitations impose meaningful limits on any high-level abstract idea (e.g., a mental process) and result in claims that extend well beyond any alleged category of abstract idea” (p. 13, para. 4).  It is unclear from Applicant’s statement what limitations are the asserted “additional recitations” and how such limitations are improved through the implementation of the identified abstract idea. 
Applicant asserts that “[t]he pending claims also recite a specific improvement over the prior art in the field of transportation technology” (p. 14, para. 2 (emphasis in original)).  As described above, such an asserted improvement is at best an improvement to the commercial process implemented via the generically recited devices and not an improvement to any of those devices or any technology associated with those devices.
Citing Ex parte Del Bene, No. 2017-009185 (PTAB Feb. 28, 2019), Applicant argues that:
Applicant’s claimed invention improves the efficiency and user convenience of vehicle and user merging assist systems via a merging schedule that is determined and tracked by a server and a merging route that is determined by the server, wherein the merging schedule and the merging route are transmitted to and followed by a user and a driver of a vehicle such that the user can merge with the vehicle along a merging route”


Applicant argues that the claims are “similar to Claims 2 and 3 of Example 46 (“Livestock Management”) in Appendix 1 of the October Update to the 2019 PEG, which were determined to be patent eligible” (p. 14, para. 3).  First of all, Applicant incorrectly asserts that “Claims 2 and 3 of Example 46 were determined to be patent eligible because they recite using information determined from a method to generate a real-word, tangible output” (p. 14, para. 3).  As stated on page 4, paragraph 5, in Appendix 1 of the October Update to the 2019 PEG, “[i]t should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis.”  Furthermore, nothing within Example 46 mentions the words “real-world” or “world.”
	Applicant argues that the “feed dispenser” connected to a feed and supplement supply for feeding livestock and the “gate” for sorting and herding livestock into a holding pen of Example 46 demonstrate a “real-word, tangible output” (p. 14, para. 3).  Furthermore, Applicant argues that the “feed dispenser” and the “gate” are analogous to the “merging schedule and .. merging route (i.e. real-word, tangible outputs)” in the present claims at issue (p. 14, para. 4 – p. 15, para. 1).  Contrary to the position taken by Applicant, a schedule and a route are not tangible outputs that are analogous to a feed dispenser and gate.
Regarding Step 2B of the 35 U.S.C. 101 rejection, Applicant argues that “the claim recites
additional elements that amount to significantly more than the judicial exception” (p. 15, para. 3-5).
	A claim that recites additional elements that amount to an inventive concept (aka “significantly more” than the recited abstract idea) is eligible.  Therefore, any purported inventive concept has to be an additional element that is not part of the abstract idea.  In the present claims, there is no inventive concept that is in addition to (i.e., not a part of) the abstract idea.  For instance, the steps of receiving an arguendo that the abstract limitations were novel/non-obvious, “a claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
Regarding the prior art rejections, Applicant argues that “FIG. 4F of Alder illustrates a pickup location indicator 462C on a predetermined route 422.  The pickup location indicator 462C is illustrated as a point on the predetermined route 422, and therefore, FIG. 4F of Alder does not disclose, "the merging route being set from the merging point along either the vehicle route or the user route such that the merging route has a certain length," as recited in amended Claim 1” (p. 17, para. 2).  It is not clear to the Examiner, but it appears that Applicant is arguing that the predetermined route 422 of Adler is not “along either the vehicle route or the user route.”
	Examiner notes that the predetermined route 422 of Adler is “along either the vehicle route or the user route” (see [0020] “One or more transportation vehicles may travel back and forth on the predetermined route, transporting users along the predetermined route. The predetermined route 
may be divided into a plurality of segments corresponding to locations where a transportation vehicle 
may pick up or drop off a user. A plurality of users may select a pickup location and a drop off location from the plurality of segments along the predetermined route”).
Applicant argues that “paragraph [0128] of Alder … does not disclose Feature 1” (p. 17, para. 2).  As described above, Feature 1 is taught by paragraphs [0031], [0032], [0134] - [0136], [0039], [0128], and FIG. 4F of Adler.  
Applicant argues that “the walking route 474 [of Adler] … is different from, ‘a merging route where the vehicle and the user should merge with each other along the vehicle route or the user route 
Applicant argues that “FIGs. 4E, 4F, and 4G [of Adler] do not disclose Feature 2 of Claim 1” (p. 17, para. 4).  The Examiner notes that Adler teaches setting the user route on a side of a lane of a road at least in a vicinity of the merging point, the lane corresponding to a traveling direction of the vehicle (see [0090] “the server computing device may determine which side of the street to pick up the user. In another embodiment, the server computing device indicates to the user what side of the street at which the user will be picked up. In another embodiment, the user inputs on which side of the street the user will be picked up,” [0091] “The server computing device may identify the first segment in view of current construction zones, safe walking conditions (e.g., a walking route with a sidewalk),” [0122] “The walking route 474 may display one or more of the shortest walking distance, the shortest walk time, or the safest walking route from the user location indicator 414 to the pickup location indicator 412”).
Applicant argues that “Lee at least does not teach or suggest Feature 1 and Feature 2 of amended Claim 1” (p. 18, para. 5).  As discussed above, such features are disclosed by Adler.
Applicant argues that “Sumida at least does not teach or suggest Feature 1 and Feature 2 of amended Claim 1” (p. 18, para. 11).  As discussed above, such features are disclosed by Adler.
Applicant argues that “Wakim at least does not teach or suggest Feature 1 and Feature 2 of amended Claim 1” (p. 19, para. 6).  As discussed above, such features are disclosed by Adler.
Applicant argues that “Wang at least does not teach or suggest Feature 1 and Feature 2 of amended Claim 1” (p. 20, para. 1).  As discussed above, such features are disclosed by Adler.
Applicant argues that “Wellborn at least does not teach or suggest Feature 1 and Feature 2 of amended Claim 1” (p. 20, para. 7).  As discussed above, such features are disclosed by Adler.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628